Title: General Orders, 11 July 1778
From: Washington, George
To: 


          
            Head-Quarters Peramus [N.J.] Saturday July 11th 1778.
            Parole Jones—C. Signs Ranger. Drake.
            
          
          The Commander in Chief is happy to communicate to the Army the fresh testimony of the
            Approbation of their Country contained in the following Resolve of Congress of 7th
            instant.
          Resolved—That General Washington be directed to signify the thanks of Congress to the
            gallant Officers and men under His Command who distinguish’d themselves by their Conduct
            and Valor at the Battle of Monmouth.
          The Left Wing will march tomorrow morning at one ôClock—Those Gentlemen belonging to it
            who are concerned as Witnesses in the Case of General Lee are to remain behind and
            attend the Court Martial.
        